PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/749,369
Filing Date: 31 Jan 2018
Appellant(s): Annamraju et al.



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The information disclosure statements filed on have been considered 

(2) Response to Argument – First ground of rejection
	Claims 1, 12 and 25
	In response to Appellant’s argument (pages 5 - 9) stating that Gillon fails to disclose Appellant’s claimed features recited in each of the currently pending independent claims relating to identifying a network condition in dependence on a change in a measure of network delay in receiving packets and a variation in the size of a jitter buffer, the examiner respectfully disagrees. 
Gillon teaches “As a real-time session takes place, various mechanisms can be used to monitor the performance of the sessions… There are numerous ways to monitor the session performance, including monitoring of various buffer sizes to determine when the packets are missing or lost.” (Gillon: [0043]). Gillon also teaches “In addition (or alternatively) to the very simple score boarding mechanism above, Home Hub 230, Remote Service 250, and/or one of Device 220 may use other mechanisms to detect degradation in performance and initiate a change to Secondary Network 106. For example, by detecting an increase in packet loss some changes to jitter buffer size, detecting packets are significantly delayed, directly measuring reductions in audio quality, etc.” (emphasis added) (Gillon: [0045]). 
In addition, Gillon teaches analyzing data traffic “Home Hub 230 may also analyze passive data (e.g. not responsive to probe packets and arising during the course of regular operation) originating and/or terminating over Primary Network 104 and ascertain, for example, whether the rate of incoming packets increase and/or a number (e.g. fraction, percentage, etc.) of dropped/discarded packets decrease …” (Gillon: [0063]). 
The teaching of Gillon as detailed above describe a home hub 230 utilizing a jitter buffer and storing received packets that are received from remote service 250 over network 104 (Gillon: Fig. 2 ‘104’, ‘230’, ‘250’, [0045]). Device 230 detects a network condition that consists of a degradation in performance. The degradation in performance is detected via mechanisms that include changes to the jitter buffer size and detecting packets significantly delayed (Gillon: Fig. 2, [0045]). Gillon describes that the increase in packet loss is detected using mechanisms which refer to multiple mechanisms, it does not say you have only a single mechanism. Therefore it is implied that you can have multiple mechanisms such as changes to the jitter buffer and detecting packets that are significantly delayed and are used to detect degradation in performance. 
In response to Appellant’s argument (page 6) stating that “As Gillon admittedly does not actually disclose the specific combination of a mechanism for detecting that packets are significantly delayed in order to generate a combined metric that indicates a degradation in performance, Gillon does not and cannot anticipate the claimed subject matter under 35 U.S.C. 
Gillon teaches the degradation in performance is detected via mechanisms that include changes to the jitter buffer size and detecting packets that are significantly delayed (Gillon: Fig. 2, [0045]). Therefore it is implied that you can have multiple mechanisms such as changes to the jitter buffer and detecting packets that are significantly delayed and are used to detect degradation in performance.
In response to the Appellant’s argument (pages 6 – 9) stating “to the extent that the rejection instead might be based on a 35 U.S.C. 103 under a theory of “obvious to try”, it is still improper. It is clear that Gillon in paragraph [0045] describes four alternative mechanisms for detecting performance degradation – (1) detecting an increase in packet loss in ‘some other way’, (2) changes to jitter buffer size, (3) detecting packets are significantly delayed, or (4) directly  measuring reductions in audio quality.” the examiner respectfully disagrees.
The examiner wishes to indicate that a 103 rejection has not been made for this rejection. Also, the examiner would like to point out that the applicant has added elements not disclosed in the prior art of reference (i.e. at [0045] Gillon does not use an “or” when listing the four mechanisms). 
Gillon can be interpreted as having a “combination” (use of mechanisms – implying plural, and the recitation of “additional”). As recited in [0043] and [0045] of Gillon “As a real-time session takes place, various mechanisms can be used to monitor the performance of the sessions… There are numerous ways to monitor the session performance, including monitoring of various buffer sizes to determine when the packets are missing or lost.” (Gillon: [0043]). addition (or alternatively” to the very simple score boarding mechanism above, Home Hub 230, Remote Service 250, and/or one of Device 220 may use other mechanisms to detect degradation in performance and initiate a change to Secondary Network 106. For example, by detecting an increase in packet loss some other way, changes to jitter buffer size, detecting packets are significantly delayed, directly measuring reductions in audio quality, etc.” (emphasis added) (Gillon: [0045]). 

(3) Response to Argument – Second ground of rejection
	Claims 2 – 11, 13 – 16 and 20 - 22
In response to Appellant's argument (Pages 9-10) regarding claims 2, 3, 7, 8, 13, 14, 20 and 21 stating the combination of Gillon and Schuster fails to disclose the following features as disclosed in claim 1, the Examiner notes that claim 1 has been shown above to be fully taught by Gillon. Thus claims 2, 3, 7, 8, 13, 14, 20 and 21 are not allowable for the reasons stated above for claim 1.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

	/S.J.H/               Examiner, Art Unit 2451                                                                                                                                                                                         



Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        
/JOHN B WALSH/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.